                       Case 1:20-cv-02256-JPC Document 15 Filed 10/29/20 Page 1 of 1



                                                                                        Douglas B. Lipsky - Partner

                                                                                 420 Lexington Avenue, Suite 1830
                                                                                      New York, New York 10170
                                                                                              Main: 212.392.4772
                                                                                             Direct: 212.444.1024
                                                                                               Fax: 212.444.1030
                                                                                            doug@lipskylowe.com

                                            10/29/2020                                       www.lipskylowe.com

                                                                 October 27, 2020

                VIA ECF
                The Honorable John P. Cronan, U.S.D.J.
                U.S. District Court for the Southern District of New York
                500 Pearl Street
                New York, New York 10007

                        Re:      Nisbett v. Hemped NYC LLC, et al., 1:20-cv-2256 (JPC)

                Dear Judge Cronan:

                       This firm represents Plaintiff Kareem Nisbett in this website accessibility case
                under the Americans with Disabilities Act, New York State Human Rights Law and New
                York City Human Rights Law. We respectfully request a 30-day adjournment of the
                November 4, 2020, 12:00 p.m., Initial Pretrial Conference.

                       Defendants were served with the Summons and Complaint on April 6, 2020,
                making their responsive pleading due by April 27. However, no attorney representing the
                Defendants has contacted this firm nor filed a Notice of Appearance. This is likely
                because they were served via the Secretary of State, as a delay sometimes occurs between
                a company being served under this method and receiving notice of being served. Because
                of this likelihood and to conserve judicial resources, Plaintiff makes this request to
                adjourn the conference.

                       This is the first request to adjourn this conference. The adjournment, if granted,
                would not affect any other deadlines or conferences.

                        We appreciate the Court’s consideration of this request.

It is hereby ORDERED that Plaintiff's request is GRANTED.
The November 4, 2020 Initial Pretrial Conference is hereby       Respectfully submitted,
adjourned to December 9, 2020 at 12:00 p.m. The parties          LIPSKY LOWE LLP
shall have until December 2, 2020 to submit the letter
outlined in the Court's October 5, 2020 letter. (See Dkt. 12.)
                                                                 s/ Douglas B. Lipsky
SO ORDERED.                                                      Douglas B. Lipsky

Date:   October 29, 2020
        New York, New York
                                ______________________
                                JOHN P. CRONAN
                                United States District Judge
